 1                                                     HONORABLE MARSHA J. PECHMAN

 2

 3

 4

 5

 6                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE

 8

 9     LAKEWOOD SHORES HOMEOWNERS                         NO. 2:18-CV-01353-MJP
       ASSOCIATION, a Washington non-profit
10     corporation,                                       STIPULATION FOR AND ORDER
                                                          OF DISMISSAL
11                           Plaintiff,

12             v.                                         NOTE ON MOTION CALENDAR:
                                                          April 30, 2019
13     CONTINENTAL CASUALTY COMPANY;
       EAGLE WEST INSURANCE COMPANY;
14     GREAT LAKES INSURANCE, SE; INDIAN
       HARBOR INSURANCE COMPANY; and
15     CERTAIN UNDERWRITERS AT LLOYD’S,
       LONDON, each for his/her own part and not for
16     one another, subscribing to Policy No.
       GEP3187,
17
                             Defendants.
18                           .

19
                                          ORDER OF DISMISSAL
20
            This matter came before the Court on the parties’ stipulation for dismissal. On the
21
     basis of the parties’ representations, the Court DISMISSES this action with prejudice and
22
     without costs.
23
            DATED this 30th day of April, 2019.
24

25
 1

 2

 3
           A
           Marsha J. Pechman
           United States District Judge
 4

 5

 6   ///
     ///
 7   ///
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
 1   Presented by:

 2    ASHBAUGH BEAL

 3    By s/ Jesse D. Miller
         Jesse D. Miller, WSBA #35837
 4       jmiller@ashbaughbeal.com
         Zachary O. McIsaac, WSBA #35833
 5       zmcisaac@ashbaughbeal.com
         Attorneys for Lakewood Shores
 6       Homeowners Association

 7    LANE POWELL PC

 8    By s/ Stephania C. Denton
         Stephania C. Denton, WSBA #21920
 9       dentons@lanepowell.com
         David M. Schoeggl, WSBA #13638
10       schoeggld@lanepowell.com
         Attorneys for Indian Harbor Insurance
11       Company and Certain Underwriters at
         Lloyd’s, London
12

13

14

15

16

17

18

19

20

21

22

23

24

25
